DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/601765 filed October 15, 2019. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 7 and 15 recite the limitation "the rigid portion" in claims 7 and 15.  There is insufficient antecedent basis for this limitation in the claim. It is likely that “the rigid portion” is a typographical error and meant to read “the top portion”. For the purposes of examination this interpretation will be used. 
Claim 18 recites the limitation "the male and female couplers" in claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 5,458,683).
Regarding claim 1: Taylor et al. discloses a cleaning apparatus (10) designed to clean a tubular article with water, including high pressure pump units which are pressure washers connected inherently to a water source to supply a plurality of nozzles (44) provided along two arcuate rings (38, 40) with a conduit to inherently supply water to the nozzles (44) formed along the rings (38, 40), where the rings (38, 40) can be arranged as a semi-circle and a full circle to extend partially or fully around the diameter of a tubular article (12), and further including a cover (84) which is a barrier mounted around the rings (38, 40) so as to block spray in undesired directions (col. 5 lines 31-65,  col. 6 lines 13-25, col. 7 lines 36+, col. 8 lines 1-10, figures 2, 5-6 and 15). 
While Taylor et al. does not explicitly disclose using this on a tree trunk, the preamble limitation “for cleaning the trunk of a tree” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed 
Regarding claim 2: Taylor et al. shows in figures 5 and 6 that the cover (84) is rigid as it holds its shape in two different configurations. 
Regarding claim 7: Taylor et al. discloses a cleaning apparatus (10) designed to clean a tubular article with water, including high pressure pump units which are pressure washers connected inherently to a water source to supply a plurality of nozzles (44) provided along two arcuate rings (38, 40) with a conduit to inherently supply water to the nozzles (44) formed along the rings (38, 40), where the rings (38, 40) can be arranged as a semi-circle and a full circle to extend partially or fully around the diameter of a tubular article (12), and further including a cover (84) which is a barrier mounted around the rings (38, 40) so as to block spray in undesired directions, where the cover (84) is mounted on a pair of arms (26, 28) which can be considered a bottom portion of the cover connected to a bottom of the top portion (col. 5 lines 31-65,  col. 6 lines 13-25, col. 7 lines 36+, col. 8 lines 1-10, figures 2, 5-6 and 15). 
While Taylor et al. does not explicitly disclose using this on a tree trunk, the preamble limitation “for cleaning the trunk of a date palm tree” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the apparatus (10) of Taylor et al. is capable of being used on a date palm tree trunk. 
Regarding claim 12: Taylor et al. shows in figures 5 and 6 that the cover (84) is rigid as it holds its shape in two different configurations. 
Regarding claim 15: Taylor et al. discloses a cleaning apparatus (10) designed to clean a tubular article with water, including high pressure pump units which are pressure washers on a sled unit (14) which is a vehicle connected inherently to a water source to supply a plurality of nozzles (44) provided along two arcuate rings (38, 40) with a conduit to inherently supply water to the nozzles (44) formed along the rings (38, 40), where the rings (38, 40) can be arranged as a semi-circle and a full circle to extend partially or fully around the diameter of a tubular article (12), and further including a cover (84) which is a barrier mounted around the rings (38, 40) so as to block spray in undesired directions, where the cover (84) is mounted on a pair of arms (26, 28) which can be considered a bottom portion of the cover connected to a bottom of the top portion via members that can be considered an awning extrusion. Taylor further discloses a plurality of guide wheels (34) which extend into a space interior of the conduit and retaining the conduit at a distance from the article (12) (col. 5 lines 31-65,  col. 6 lines 13-25, col. 7 lines 36+, col. 8 lines 1-10, figures 2, 5-8 and 15). 
While Taylor et al. does not explicitly disclose using this on a tree trunk, the preamble limitation “for cleaning the trunk of a date palm tree” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the apparatus (10) of Taylor et al. is capable of being used on a date palm tree trunk. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-9, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (US 9,339,670) in view of Doleshal (US 2010/0226724).
Regarding claims 1 and 7: Burnham et al. discloses a vertical pole spraying system which includes a pump (62) which is a pressure washer in communication with a liquid storage tank (61) both mounted on a vehicle which supplies liquid to a manifold (20) which is a conduit that is arranged in a circle around a wood pole (2) such that a plurality of nozzles (26) are disposed along the manifold (20) and configured to spray pressurized liquid onto the pole (2) from all angles, the system further including a frame body (11) which is a top rigid barrier in addition to a bottom anti-drift shield (37) connected to the bottom of the frame body (11) via a ring flange (12) which can be considered an awning extrusion, where the shield (37) is a flexible barrier that prevents the spray from being drifted into an undesired direction or pattern (col. 2 lines 55+, col. 3 lines 15-32, col. 4 lines 16-52, figures 1-3 and 6-7).
Burnham et al. fails to explicitly disclose that the liquid source is a water source, or that the apparatus is for cleaning a tree or date palm tree specifically. However, Doleshal discloses a similar apparatus for treating a vertical wooden pole which uses high pressure water jets (38) connected to a conventional source of water (par. 33). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use water as taught by Doleshal for the treatment liquid of Burnham et al. because Doleshal teaches that water is suitable for cleaning vertical 
Burnham et al. fails to explicitly disclose that the apparatus is for cleaning a tree or date palm tree, however, the preamble limitation “for cleaning the trunk of a date palm tree” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the apparatus of Burnham et al. is capable of being used on a date palm tree trunk. 
Regarding claims 2 and 12: Burnham et al. discloses that the spray frame has a frame body (11) connected to the manifold (20) and shows that the frame body (11) is rigid (see figures 1-3).
Regarding claims 3 and 13: Burnham et al. discloses that the anti-drift shield (37) extends from one end of the frame body (11) which can be considered its bottom end, and is made of a flexible material (col. 4 lines 16-32, figures 2-3). 
Regarding claims 4 and 8: Burnham et al. discloses that the manifold (20) is made of a number of segments of hoses (24) connected by standard threaded T-connectors (25) to additional segments and nozzles (26) such that each segment can be considered to have a male and female end at either side of the T-connector (25) (col. 3 lines 14-49, figures 3-4).
Regarding claim 5 and 9: Burnham et al. discloses that the connectors (25) are threaded such that they can be considered complimentary quick disconnect couplers (col. 3 lines 14-32). 
Regarding claim 11: Burnham et al. discloses a chemical supply hose connection (21) which connects to a supply hose (63) that is an extendable member connecting to the pump (62) such that the 
Regarding claim 14: Burnham et al. discloses that the anti-drift shield (37) is formed of a translucent material (col. 4 lines 16-32) but fails to explicitly disclose that the spray frame body (11) is also made of a transparent material. However, Burnham et al. does disclose that that the anti-drift shield (37) is made from a translucent material specifically so that an operator can observe and monitor the spray function from either a ground or elevated position (col. 4 lines 16-32). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a translucent material for both the anti-drift shield (37) and the spray frame body (11) such that as much of the spraying operation as possible is visible to an operator at any position because Burnham et al. teaches that it is important for the spray to be monitored (col. 4 lines 16-32). 
Regarding claim 15: Burnham et al. discloses a vertical pole spraying system which includes a pump (62) which is a pressure washer in communication with a liquid storage tank (61) both mounted on a vehicle which supplies liquid to a manifold (20) which is a conduit that is arranged in a circle around a wood pole (2) such that a plurality of nozzles (26) are disposed along the manifold (20) and configured to spray pressurized liquid onto the pole (2) from all angles, the system further including a frame body (11) which is a top rigid barrier in addition to a bottom anti-drift shield (37) connected to the bottom of the frame body (11) via a ring flange (12) which can be considered an awning extrusion, where the shield (37) is a flexible barrier that prevents the spray from being drifted into an undesired direction or pattern, and further including a plurality of centering arms (30) that extend radially inward towards the pole (2) to guide and center the manifold (20) and spray nozzles (26) around the pole (2) (col. 2 lines 55+, col. 3 lines 15-32, col. 4 lines 16-52, col. 5 lines 20-59, figures 1-3, 6-7 and 10).
Burnham et al. fails to explicitly disclose that the liquid source is a water source, or that the apparatus is for cleaning a tree or date palm tree specifically. However, Doleshal discloses a similar 
Burnham et al. fails to explicitly disclose that the apparatus is for cleaning a tree or date palm tree, however, the preamble limitation “for cleaning the trunk of a date palm tree” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the apparatus of Burnham et al. is capable of being used on a date palm tree trunk. 
Regarding claim 16: Burnham et al. discloses that the storage tank (61) is mounted to a vehicle (col. 4 lines 33-51, figures 6-7). 
Regarding claim 17: Burnham et al. discloses that the vehicle has a lift which lifts an operator in a bucket (51) up and down the height of the pole (2) (col. 4 lines 52+, col. 6 lines 1-19, figure 7). 
Regarding claim 20: Burnham et al. discloses that the supply hose (63) connects to a splitter (40) via a hose connection (21) which can be considered a clip (col. 3 lines 33-49, figure 3-4 and 6-7).

Claims 6, 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. in view of Doleshal as applied to claims 1-5, 7-9, 11-17 and 20 above, and further in view of Clark et al. (US 5,292,074).
Regarding claims 6, 10 and 18: Burnham et al. discloses another embodiment in which the apparatus is operable in an open-circle configuration (figures 15-16) but by definition a semi-circle refers to a half of a full circle, and not simply a circle that is not fully enclosed. However, Clark et al. discloses a similar circular spraying apparatus for spraying vertically oriented tubular objects which is arranged as a modular manifold (13) having a plurality of manifold segments (19) which are connectably arranged with previous and subsequent segments (19) such that the size and shape of the manifold (13) can be changed to be operable when semicircular (figures 3, 5) or another shape, where end caps (29) are placed onto the manifold (13) at the outermost segments (19) to prevent debris from entering the segment (col. 3 lines 27+, col. 4 lines 1-20, figures 3, 5 and 7-8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a modular spray arrangement as taught by Clark et al. which can be operable in both semicircular or circular shapes for the apparatus of Burnham et al. because simple changes in size and shape are not considered to be a patentable advance when no unexpected results are achieved (MPEP 2144.04). 
Regarding claim 19: Burnham et al., Doleshal and Clark et al. disclose end caps (29) on the outer openings of each outermost segment when in a non-fully circular configuration (Clark et al. figure 8), where an end cap is another term for a bung. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
1/27/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717